                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH R. PARSONS,                              )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 18-cv-1194-CJP 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

PROUD, Magistrate Judge:

       Before the Court is the parties’ Joint Stipulation to Remand to the

Commissioner. (Doc. 28).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, upon remand, “the Appeals Council will vacate all

findings in the Administrative Law Judge’s (ALJ) decision and remand the matter


1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 12.


                                             1
to the ALJ. The Acting Commissioner will conduct further proceedings and

develop the administrative record as necessary to determine whether Plaintiff is

disabled within the meaning of the Social Security Act, and then issue a new

decision. In so doing, the ALJ will hold a new administrative hearing, reevaluate

the opinions of Drs. Santoro, Mehr, and Lanier, and reassess Plaintiff’s residual

functional capacity.”

      Plaintiff applied for disability benefits in November 2013. (Tr. 20). While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Joint Stipulation to Remand to the

Commissioner (Doc. 28) is GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to

sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: January 30, 2019.



                                       s/ Clifford J Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
